DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 5/13/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  CN201680057330.1 on February 11,2022 has not been translated and does not include a concise explanation of the relevance.
Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive.  As discussed below the word “optionally” invokes an alternative format.  In this case Freeman teaches identifying the patient as adult or pediatric (e.g. Paragraph [0015-0018]) and discloses when in adult mode displaying compression depth (e.g. Paragraph [0024]) and provide chest compression prompting (e.g. Figure 6b illustrates the output indicating “pushing harder”, good compression” or “push with less force” and Paragraphs [0024], [0026] and [0069]).  This alternative, based on the word “optionally” does not limit the pediatric compression and therefore the prior art rejection remains as it reads on the adult mode and includes a pediatric mode without further restrictions.
 	Applicant’s arguments that Freeman when considered alone or in combination with the other references fails to teach or suggest the output device is configured to display the estimated compression depth without providing chest compression prompting for the user when the resuscitation assembly is identified as pediatric is not persuasive based on BRI of the claim.  In addition the without providing chest compression prompting appears to conflict with the independent claims requirement of the output device providing chest compression feedback for the user, see 112 rejections below.  
Claim Interpretation
Claim 1 states “the output device is optionally configured to display the estimated compression depth without providing chest compression prompting for the user when the resuscitation assembly is identified as pediatric”.  MPEP 2173.05(h)(II) recognizes “optionally” as an alternative format.  Therefore the claim is interpreted as the output device is configured to display the estimated compression depth and provide prompting for an adult.  Based on the interview on 6/1/2022 Mr. Miller indicated that when in pediatric mode the display does nothing (while not positively claimed as doing nothing, the examiner assumes that this is indicating that there is no limitations on what is being displayed when in pediatric mode and includes displaying nothing).  As an alternative format the output device is configured to display the estimated compression depth and provide prompting for an adult and configured to display chest compression without prompting for a pediatric.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 includes a limitation where the output device provides an indication of the estimated compression depth and provides a chest compression feedback; and further requires the output device is configured to display the estimated compression depth and provide chest compression prompting for the user when the resuscitation is identified as adult.  In an interview on 6/1/2022 the examiner requested clarification on the claim that and the Applicant stated that when identified in pediatric mode the display shows nothing.  There is no support in the disclosure for the output to show nothing.  Paragraph [0109] does include without instructing the rescuer on proper application of chest compression, but it includes estimated chest compression depth and rate values.  In addition since claim 1 requires the output device provide chest compression feedback, the specification does not provide support for the feedback being something other than chest compression feedback/prompting.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the “output device to provide an indication of the estimated compression depth and provide chest compression feedback for the user” (referred to below  as limitation 1) the next limitation (referred to below as limitation 2) requires “wherein the chest compression feedback is adjusted depending on whether … identified as adult or pediatric such that the output device is configured to display the estimated compression depth and provide chest compression prompting for the user when … identified as adult”; and optionally display the estimated compression depth without providing chest compression prompting for the user when… identified as pediatric”.  Paragraph [0144] of the published disclosure states that feedback includes prompts that provide instruction.  Therefore limitation 1 requires the output to provide an indication of the estimated compression depth and provide chest compression feedback (prompting).   Limitation 2 requires the compression feedback is adjusted depending on adult or pediatric identification, but then appears to remove the compression feedback requirement as required in limitation 1 by stating the output device is optionally configured to display the estimated compression depth (required in limitation 1) without providing chest compression prompting (limitation 1 requires chest compression feedback/prompting).  Therefore it is unclear how the claim requires the output device to provide an indication of the estimated compression depth and chest compression feedback while also not providing prompting/feedback when the feedback is adjusted for pediatric.  	Dependent claims 2-24 inherit the same deficiencies.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 requires the chest compression feedback is adjusted to include instructions for applying the chest compressions if the resuscitation assembly is identified as adult.  Claim 1 requires the chest compression feedback is adjusted and when identified as adult provides chest compression prompting.  Paragraph [0144] of the instant published disclosure states that feedback includes prompts that provide instructions.  Therefore it appears that claim 2 is encompassed by claim 1 and does not further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7-13, 18-21, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (US Publication 2005/0267536) in view of Olson et al (US Patent 6,101,413) and Centen et al (US Publication 2012/0083720).
Referring to Claim 1, Freeman et al teaches a medical system for assisting a user in providing resuscitation care for a patient, comprising: a resuscitation assembly comprising: a first electrode configured to provide electrotherapy for the patient (e.g. Figure 2, Element 16 and Paragraph [0059]), a first sensor (e.g. Paragraph [0018] discloses sensors for measuring the depth of CPR), a second electrode configured to provide electrotherapy for the patient in cooperation with the first electrode (e.g. Figure 2, Element 16 and Paragraph [0059]), a second sensor (e.g. Paragraph [0018] discloses sensors for measuring the depth of CPR), and an identification component for identifying as adult or pediatric (e.g. abstract and Paragraphs [0015-0018] discloses an detection element to determine that a pediatric patient or adult is being treated); an output device configured to provide chest compression feedback for the user (e.g. Paragraph [0024] discloses prompts on compression depth based on adult vs pediatric patients); at least one processor operatively connected to the resuscitation assembly and the output device(e.g. Paragraph [0024] discloses processor estimates the age of the patient to modify the prompts on CPR), the at least one processor configured to: identify as pediatric or adult based on information from the identification component (e.g. Paragraphs [0024]  processor estimates the age of the patient), receive and process from the first sensor and the second sensor to estimate compression depth during administration of chest compressions by the user, compare the estimated compression depth to a desired compression depth range, and cause the output device to provide an indication of the estimated compression depth and provide chest compression feedback for the user, wherein the chest compression feedback is adjusted depending on whether the resuscitation assembly is identified as adult or pediatric (e.g. Figure 6A (pediatric) and Figure 6b (adult) and Paragraphs [0024], [0026], [0066] and [0069] disclose prompts change for pediatric and adult patients invention may further comprise one or more sensors and prompts for detecting and prompting the user to achieve a complete chest release during CPR and guide the rescuer to administer appropriate depth of compressions based on specific victim age) such that the output device is configured to display the estimated compression depth and provide chest compression prompting for the user when the resuscitation assembly is identified as adult and the output device is optionally configured to display the estimated compression depth without providing chest compression prompting for the user when the resuscitation assembly is identified as pediatric (e.g. Figure 6b (adult) and Paragraphs [0024], [0026], [0066] and [0069]).  	However, Freeman et al does not disclose an identification component for identifying the resuscitation assembly as pediatric or adult or explicitly disclose the sensor for depth determination is a motion sensor such as an accelerometer.
 	Olson et al teaches that it is known to use passive electrical components such as a resistor to indicate the electrodes are intended for a specific type of patient as set forth in Figure 10 and Column 8 lines 38-45 to provide verification that the correct protocol and equipment is being used.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Freeman et al, with passive electrical components such as a resistor to indicate the electrodes are intended for a specific type of patient as taught by Olson et al, since such a modification would provide the predictable results of verification that the correct protocol and equipment is being used.
 	Centen et al teaches that it is known to use accelerometers to determine compression depth to as set forth in Paragraph [0041] to provide a simple substitution of one known element for another to obtain predictable results on the depth of compression during CPR.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Freeman et al, with accelerometers to determine compression depth as taught by Centen et al, since such a modification would provide the predictable results of a simple substitution of one known element for another to obtain predictable results on the depth of compression during CPR.

Referring to Claim 2, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, wherein the chest compression feedback is adjusted to include instructions for applying chest compressions if the resuscitation assembly is identified as adult (e.g. Figure 6A (pediatric) and Figure 6b (adult) and Paragraphs [0024], [0026], [0066] and [0069]).
Referring to Claim 7, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, wherein at least one of the first motion sensor and the second motion sensor is coupled to the respective first or second electrode assembly (e.g. Figure 2, Element 16 and Paragraph [0059] and Centen et al Paragraph [0041]).

Referring to Claim 8, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, wherein at least one of the first motion sensor and the second motion sensor is removably coupled to the respective first or second electrode assembly (e.g. Figure 2, Element 16 and Paragraph [0059] and Centen et al Paragraph [0041]).
Referring to Claim 9, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, except wherein the estimated chest compression depth is calculated by subtracting a distance traveled by the second motion sensor from a distance traveled by the first motion sensor.
 	Centen et al teaches that it is known to obtain compression depth by subtracting the difference between the two measured depths as set forth in Paragraph [0047] to provide net compression depth based CPR chest compression while reducing interference from signals that would be generated while moving (e.g. in an ambulance).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Freeman et al, with obtain compression depth by subtracting the difference between the two measured depths as taught by Centen et al, since such a modification would provide the predictable results of net compression depth based CPR chest compression while reducing interference from signals that would be generated while moving.
Referring to Claim 10, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, wherein the first motion sensor is configured to produce a first signal representative of acceleration caused by compressions and the second motion sensor is configured to produce a second signal representative of acceleration due to movement on a compressible surface (e.g. Centen et al Paragraph [0041]).

Referring to Claim 11, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, wherein the at least one processor and the output device are provided in an external defibrillator (e.g. Figure 1, Element 10).

Referring to Claim 12, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, wherein the identification component comprises at least one of a memory and a resistor (e.g. Olson Column 8 lines 38-45).

Referring to Claim 13, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, wherein the at least one processor is configured to adjust a shock algorithm based on the identification of the resuscitation assembly as pediatric or adult (e.g. Paragraph [0019] discloses modifying the defibrillation energy based on the patient age).

Referring to Claim 18, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, wherein the at least one processor is further configured to receive and process ECG signals from the first and second electrode assemblies and deliver electrotherapy through the first and second electrode assemblies (e.g. Paragraphs [0010] discloses process the ECG to differentiate the rhythm as shockable or non-shockable along with proper logic to produce the shock or non-shock decision).

Referring to Claim 19, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 18, wherein the at least one processor is configured to determine whether electrotherapy is required based on the processed ECG signals after receiving and processing the ECG signals from the first and second electrode assemblies and prior to providing electrotherapy through the first and second electrode assemblies (e.g. Paragraphs [0010]).

Referring to Claim 20, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 18, wherein the at least one processor is configured to adjust electrotherapy based on the identification of the resuscitation assembly as pediatric or adult (e.g. Paragraph [0019] discloses modifying the defibrillation energy based on the patient age).
Referring to Claim 21, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, wherein the output device is configured to provide instructions to a user for a surface upon which the patient is positioned to be changed based on information sensed from the first and second motion sensors (e.g. Figure 3, display 23 or graphical image 22)

Referring to Claim 23, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, wherein the at least one processor is configured to estimate rate of ventilations applied to the patient based on a signal from at least one of the first motion sensor and the second motion sensor (e.g. Figures 6A and 6B (Comp Rate>R1) and Paragraph [0018] discloses measuring the rate of CPR).

Referring to Claim 24, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 23, wherein the output device is configured to provide instructions to the user for administering ventilations to the patient based on the estimated rate of ventilations (e.g. Figures 6A and 6B (Comp Rate>R1) [Wingdings font/0xE0]Yes Output “Good Compressions” or [Wingdings font/0xE0] No Output “Press Faster” and Paragraph [0018] discloses measuring the rate of CPR).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (US Publication 2005/0267536) in view of Olson et al (US Patent 6,101,413) and Centen et al (US Publication 2012/0083720) as applied to claim 1 above, and further in view of Oskin et al (US Publication 2012/0146797).
Referring to Claim 3, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, except wherein the at least one processor is configured to determine a placement orientation of the first electrode assembly and the second electrode assembly on the patient based on a signal from at least one of the first motion sensor and the second motion sensor. 	Oskin et al teaches that it is known to use a control unit to determine the orientation of the electrodes as set forth in Paragraph [0055] to provide an indication whether the electrodes were applied properly.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Freeman et al, with a control unit to determine the orientation of the electrodes as taught by Oskin et al, since such a modification would provide the predictable results of an indication whether the electrodes were applied properly.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (US Publication 2005/0267536) in view of Olson et al (US Patent 6,101,413), Centen et al (US Publication 2012/0083720) and Oskin et al (US Publication 2012/0146797) as applied to claim 3 above, and further in view of Poore et al (US Publication 2014/0277226).
Referring to Claim 4, Freeman et al in view of Olson et al, Centen et al and Oskin et al teaches the system of claim 3, except wherein the at least one processor is configured to determine whether the first electrode assembly is positioned on a first portion of the patient's anatomy based on a signal from the first motion sensor and whether the second electrode assembly is positioned on a second portion of the patient's anatomy in an anterior-posterior orientation based on a signal from the second motion sensor.
 	Poore et al teaches that it is known to use position the electrodes in an anterior-posterior orientation as set forth in Paragraph [0048] to provide an improved current defibrillation path through the heart.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Freeman et al, with position the electrodes in an anterior-posterior orientation as taught by Poore et al, since such a modification would provide the predictable results of an improved current defibrillation path through the heart.
Referring to Claim 5, Freeman et al in view of Olson et al, Centen et al and Oskin et al teaches the system of claim 3, except wherein the at least one processor is configured to determine whether the first electrode assembly is positioned on a first portion of the patient's anatomy based on a signal from the second motion sensor and whether the second electrode assembly is positioned on a second portion of the patient's anatomy in an anterior-anterior orientation based on a signal from the second motion sensor. 	Poore et al teaches that it is known to use position the electrodes in an anterior-posterior orientation as set forth in Paragraph [0048] to provide an improved current defibrillation path through the heart.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Freeman et al, with position the electrodes in an anterior-posterior orientation as taught by Poore et al, since such a modification would provide the predictable results of an improved current defibrillation path through the heart.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (US Publication 2005/0267536) in view of Olson et al (US Patent 6,101,413) and Centen et al (US Publication 2012/0083720) and Oskin et al (US Publication 2012/0146797) as applied to claim 3 above, and further in view of Palazzolo et al (US Patent 9,125,793).
Referring to Claim 6, Freeman et al in view of Olson et al, Centen et al and Oskin et al teaches the system of claim 3, except wherein the at least one processor is configured to: at least one of: i) display on the output device an ECG signal from at least one of the first and second electrode assemblies and ii) determine an orientation of a pacing vector; adjust at least one of the displayed ECG signal and the pacing vector based on the determined placement orientation of the first electrode assembly and the second electrode assembly. 	Palazzolo et al teaches that it is known to use a processor to display on the output device an ECG signal from at least one of the first and second electrode assemblies and adjust at least one of the displayed ECG signal based on the determined placement orientation of the first electrode assembly and the second electrode assembly as set forth in Figure 1, Display 7 and Figure 31 and Column 25 lines 5-40 to provide detection of the hearts rhythm without having to stop CPR increasing quality of CPR and the likelihood of the patient surviving.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Freeman et al, with processor to display on the output device an ECG signal from at least one of the first and second electrode assemblies and adjust at least one of the displayed ECG signal based on the determined placement orientation of the first electrode assembly and the second electrode assembly as taught by Palazzolo et al, since such a modification would provide the predictable results of detection of the hearts rhythm without having to stop CPR increasing quality of CPR and the likelihood of the patient surviving.
Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (US Publication 2005/0267536) in view of Olson et al (US Patent 6,101,413) and Centen et al (US Publication 2012/0083720) as applied to claim 1 above, and further in view of Johnson (US Publication 2014/0323928).

Referring to Claim 14, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, except wherein at least one of the first electrode assembly and the second electrode assembly includes a flexible electrode layer including a therapy side, at least one of the first electrode assembly and the second electrode assembly includes a sensor housing configured to receive one of the first motion sensor or the second motion sensor and attached to the electrode layer at an attachment region, and wherein at least a portion of the electrode layer is constructed and arranged to deflect from the sensor housing at a location away from the attachment region such that the electrode layer substantially conforms to an anatomy of the patient. 	Johnson teaches that it is known to use an electrode assembly includes a sensor housing attached to the electrode layer at an attachment region, and wherein at least a portion of the electrode layer is constructed and arranged to deflect from the sensor housing at a location away from the attachment region such that the electrode layer substantially conforms to the patient's anatomy as set forth in Figure 3, Element 18 and Paragraph [0019] to provide quick and easy placement while providing good contact when electrotherapy is required.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Freeman et al, with processing circuitry to estimate release velocity and to provide output guidance based on the computed release velocity as taught by Johnson, since such a modification would provide the predictable results of quick and easy placement while providing good contact when electrotherapy is required.
Referring to Claim 17, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, except wherein the at least one processor is configured to receive and process signals from at least one of the first and second motion sensors to estimate release velocity, and the output device is configured to provide guidance to the user based on the estimated release velocity.
 	Johnson teaches that it is known to use processing circuitry to estimate release velocity and to provide output guidance based on the computed release velocity as set forth in Figures 7 and 8, Element 26 to provide quick and easy to understand visual feedback of the chest compression release performance.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Freeman et al, with processing circuitry to estimate release velocity and to provide output guidance based on the computed release velocity as taught by Johnson, since such a modification would provide the predictable results of quick and easy to understand visual feedback of the chest compression release performance.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (US Publication 2005/0267536) in view of Olson et al (US Patent 6,101,413) and Centen et al (US Publication 2012/0083720) as applied to claim 1 above, and further in view of Muhsin et al (US Patent 2014/0081100).

Referring to Claim 15, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, wherein the resuscitation assembly comprises a cable extending from at least one of the first electrode assembly and the second electrode assembly (e.g. Figure 2, Element 18).  However, Freeman et al does not explicitly disclose the cable including processing circuitry.
 	Muhsin et al teaches that it is known to use a cable with an additional processor as set forth in Figure 1A, Element 130 and Paragraph [0025] to provide processing the sensor to be formatted to interface the sensor data with another device.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Freeman et al, with a cable with an additional processor as taught by Muhsin et al, since such a modification would provide the predictable results of processing the sensor to be formatted to interface the sensor data with another device.
Referring to Claim 16, Freeman et al in view of Olson et al, Centen et al and Mushin et al teaches the system of claim 15, except wherein the processing circuitry of the cable is configured to process signals from the first and second motion sensors by subtracting acceleration signals from the first and second motion sensors.
 	Centen et al teaches that it is known to obtain compression depth by subtracting the difference between the two measured accelerometers as set forth in Paragraphs [0041] and [0047] to provide net compression depth based CPR chest compression while reducing interference from signals that would be generated while moving (e.g. in an ambulance).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Freeman et al, with obtain compression depth by subtracting the difference between the two measured accelerometers as taught by Centen et al, since such a modification would provide the predictable results of net compression depth based CPR chest compression while reducing interference from signals that would be generated while moving.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (US Publication 2005/0267536) in view of Olson et al (US Patent 6,101,413) and Centen et al (US Publication 2012/0083720) as applied to claim 1 above, and further in view of Bogdanowicz et al (US Publication 2013/0030326).
Referring to Claim 22, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, except wherein the at least one processor is configured to estimate an angle relative to a vertical axis of the patient at which a user is administering chest compressions during CPR based on the signals received from the first and second motion sensors. 	Bogdanowicz et al teaches that it is known to measure the magnitude and angle of CPR compressions as set forth in Paragraph [0016] to provide feedback to improve the administration of CPR.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Freeman et al, with measure the magnitude and angle of CPR compressions as taught by Bogdanowicz et al, since such a modification would provide the predictable results of feedback to improve the administration of CPR.
Terminal Disclaimer
The terminal disclaimer filed on 5/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,406,345 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Powers et al (US Patent 6,314,320) discloses when a more advanced user arrives such as a paramedic having the ability to silence the prompting feature without disabling the monitoring and analysis capabilities.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792